Case: 13-30269      Document: 00512477833         Page: 1    Date Filed: 12/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-30269                           December 19, 2013
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
GAYL THERESE PAYTON,

                                                 Plaintiff - Appellant
v.

UNITED STATES OF AMERICA,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                       USDC No. 2:12-CV-01887-SRD-SS


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Gayl Payton appeals the district court’s dismissal of her action for
damages under the Jones Act for failure to state a claim. We AFFIRM.
       Payton filed a complaint against the United States seeking damages
under the Jones Act, 46 U.S.C. § 30101, et seq. Payton’s original complaint
contained her name and address; the phrase “This claim is under 46 USC 688”;
and a demand of $500,000 for mental pain and suffering. On October 19, 2012,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30269     Document: 00512477833      Page: 2   Date Filed: 12/19/2013



                                  No. 13-30269
the United States filed a motion to dismiss for failure to state a claim pursuant
to Federal Rules of Civil Procedure 8 and 12(b)(6). Payton sought leave to file
an amended complaint. The amended complaint identifies the cause of action
as: “Plaintiff Gayl Payton Pro Se, was employed with the Defendant from May
12, 1997 through May 23, 1999.        During this time Plaintiff was sexually
assaulted and has undergone medical treatment which has been linked to this
circumstance.” She also described the claim upon which relief could be granted
this way: “At this time Plaintiff would like to present to the court a State of
Claim upon which relief can be granted. All expenses incurred by the Plaintiff
do to these proceeding. All past and future loss wages lost due to this incident.
Pain and suffering sustained by the Plaintiff due to this occurrence.” The
district court granted Payton’s motion for leave to file an amended complaint.
In the same order, in a thorough opinion that considered both the amended
and the original complaint, the court granted the government’s motion to
dismiss for failure to state a claim. Payton appeals.
                                 DISCUSSION
      We review a district court’s order on a motion to dismiss for failure to
state a claim de novo. In re Katrina Canal Breaches Litigation, 495 F.3d 191,
205 (5th Cir. 2007). We accept “all well-pleaded facts as true, viewing them in
the light most favorable to the plaintiff.” Jones v. Greninger, 188 F.3d 322, 324
(5th Cir. 1999). In order to survive a motion to dismiss pursuant to Rule
12(b)(6) a plaintiff must plead “enough facts to state a claim to relief that is
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
      Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “‘a short and
plain statement of the claim showing that the pleader is entitled to relief,’ in
order to ‘give the defendant fair notice of what the . . . claim is and the grounds
upon which it rests.’” Id. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47
(1957)). Rule 8(a)(2) requires that “the ‘plain statement’ possess enough heft
                                        2
    Case: 13-30269     Document: 00512477833     Page: 3   Date Filed: 12/19/2013



                                 No. 13-30269
to ‘sho[w] that the pleader is entitled to relief.’” Id. at 557. A plaintiff who
brings a claim pro se is entitled to a liberal reading of that complaint. Haines
v. Kerner, 404 U.S. 519, 520 (1972). “[A] pro se complaint, ‘however inartfully
pleaded,’ must be held to ‘less stringent standards than formal pleadings
drafted by lawyers.’” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Nevertheless,
the liberal pro se pleading standard still demands compliance with procedural
standards. See, e.g., Douglass v. United Services Auto. Ass’n., 65 F.3d 452, 455
n.4 (5th Cir. 1995).
      Even when viewed in the context of the standards applied to pro se
pleadings, we agree with the district court that Payton’s pleadings fell
“woefully short of the requirements of Rule 8(a)(2).” Payton’s initial complaint
included only the statute that gave rise to the cause of action and a demand of
$500,000 for mental pain and suffering. The amended complaint, seeking
relief for negligence on the part of the United States, introduces the allegation
of sexual assault during the period of Payton’s employment by the United
States. Payton failed to plead with any particularity the facts that gave rise
to her present cause of action. The most general of details that would explain
why she is entitled to the relief requested are conspicuously absent. The
shadowy impressions and opaque suggestions of a cause of action do not satisfy
the requirements of Rule 8(a)(2).          Dismissal under Rule 12(b)(6) was
appropriate.
      Payton supplemented the record on appeal with information pertaining
to her employment at the time of the claimed incident and also documented
her present medical condition. Except in limited circumstances, we will not
permit the record on appeal to be enlarged with evidence beyond that which
was presented before the district court. United States v. Flores, 887 F.2d 543,
546 (5th Cir. 1989). An appellant may not “supply what might have been done
[in the district court] but was not” for consideration on appeal by this court.
                                       3
    Case: 13-30269     Document: 00512477833     Page: 4   Date Filed: 12/19/2013



                                  No. 13-30269
Ghali v. United States, 455 F. App’x 472, 476 (5th Cir. 2011). Further, we “do[]
not review issues raised for the first time on appeal.” Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993). We do not consider Payton’s new arguments or
augmented record on appeal.
      Additionally, we agree with the district court’s conclusion that the
statute of limitations for actions brought under the Jones Act would foreclose
Payton’s ability to pursue this claim. Actions under the Jones Act are governed
by a three-year statute of limitations. Taurel v. Cent. Gulf Lines, Inc., 947 F.2d
769, 771 (5th Cir. 1991). The incident alleged by Payton is asserted to have
arisen during a period of employment between 1997 and 1999. Even if Payton
filed a complaint sufficient to meet the requirements of Rule 8(a)(2), the
present action was filed well beyond the statutory period in which it was
permitted to be brought.
      We AFFIRM.




                                        4